Citation Nr: 0627286	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-39 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to restoration of a 40 percent rating for a low 
back disability, to include whether the reduction was proper.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from July 1989 to May 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which reduced the rating for the veteran's service-
connected low back disability from 40 to 20 percent, 
effective August 1, 2004.  

In connection with his appeal, the veteran requested and was 
scheduled for a personal hearing before a Veterans Law Judge 
at the RO.  Although he was notified of the time and date of 
the hearing by mail, he failed to appear and neither 
furnished an explanation for his failure to appear nor 
requested a postponement or another hearing.  Pursuant to 38 
C.F.R. § 20.702(d) (2005), when an appellant fails to appear 
for a scheduled hearing and has not requested a postponement, 
the case will then be processed as though the request for a 
hearing had been withdrawn.


FINDINGS OF FACT

1.  The veteran was given notice of the proposed reduction in 
a March 2004 letter which was sent to his last address of 
record; he was notified of his right to submit additional 
evidence and request a predetermination hearing.  

2.  A May 2004 rating decision reduced the rating for the 
veteran's service-connected low back disability from 40 to 20 
percent, effective August 1, 2004.

3.  At the time of the May 2004 rating decision, the 40 
percent rating for the veteran's service-connected low back 
disability had been in effect for less than five years.

4.  The medical evidence reflects material improvement in the 
veteran's service-connected low back disability under the 
ordinary conditions of his life.

5.  The veteran's service-connected low back disorder is 
manifested by pain and functional impairment, to include 
limitation of motion; however, his disability is not of such 
severity as to constitute severe limitation of motion or 
severe lumbosacral strain, nor is it manifest by forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less and/or ankylosis of the spine.  


CONCLUSION OF LAW

The reduction of the rating for the veteran's service-
connected low back disability from 40 to 20 percent, 
effective August 1, 2004, was proper.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 
5237 (2005); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292 and 5295 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

The VCAA, enacted on November 9, 2000, emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005). 

Duty to Notify

Under the notification requirements set forth at 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA has a duty to (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1). 

In this case, in a September 2003 letter issued prior to the 
initial rating decision on his claim, the RO notified the 
veteran of the information and evidence needed to 
substantiate his claim for an increased rating for his 
service-connected low back disability.  The letter also 
advised the veteran of what part of the evidence he was to 
provide and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Finally, the letter indicated that VA would consider all 
evidence in support of his claim and that the veteran should 
"[t]ell us if you do not know of additional evidence you 
would like us to consider."  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

The Board acknowledges that the notice requirements of 
section 5103(a) apply generally to the following five 
elements of a service connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case, although the VCAA notice letter referenced 
above did not explicitly provide notification as to all five 
elements delineated by the Court in Dingess/Hartman, the 
Board finds that the veteran has not been prejudiced.  With 
respect to the claim on appeal, elements (1), (2) and (3) are 
not at issue and, as discussed above, the veteran was 
provided adequate notice of element (4).  Finally, given the 
Board's decision below, it is clear that any failure to 
advise the veteran of element (5) is harmless error.  

The Board also finds that the RO complied with the procedural 
and notification requirements of 38 C.F.R. § 3.105(e) in 
reducing the veteran's disability rating.  That is, the RO 
issued a letter in March 2004 to the veteran's latest address 
of record and informed him of his right to present additional 
evidence and argument within 60 days of receipt of the letter 
and request a hearing.  The July 2004 rating decision 
effectuating the termination was not issued until the 
appropriate time period had elapsed.  Thus, the Board finds 
that the requirements of 38 C.F.R. § 3.105(e) were met.  The 
veteran does not contend otherwise.

For these reasons, the Board finds that the evidence does not 
show any notification deficiencies which have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Neither the 
veteran nor his representative has argued otherwise.  
Therefore, the Board finds that to decide the appeal at this 
time would not be prejudicial to the veteran.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the service medical records are on file.  There 
are no post-service clinical records on file.  In that 
regard, the Board notes that in November 2003, the veteran 
submitted an Authorization and Consent to Release Information 
to VA (VA Form 21-4142) on which he identified records of 
private medical treatment.  Unfortunately, he neglected to 
sign the forms authorizing VA to obtain his records.  In a 
March 2004 letter, therefore, the RO returned the forms to 
the veteran and asked that he sign and return them.  He did 
not respond and in May 2004, the RO, for a second time, asked 
that the veteran submit the completed forms or otherwise 
submit medical evidence of treatment for his low back 
disability.  The veteran again failed to respond.  Under 
these circumstances, the Board finds that VA has no further 
duty to assist the veteran.  See 38 C.F.R. § 3.159(c)(1)(i) 
and (ii) (providing that a claimant must cooperate fully with 
VA's efforts to obtain private medical records, including 
authorizing the release of such records).

The Board further notes that the veteran has been afforded 
two VA medical examinations in connection with this claim.  
The reports of these examinations provide the necessary 
medical opinions as well as sufficient reference to the 
pertinent schedular criteria.  See 38 C.F.R. § 3.159(c)(4); 
Massey v. Brown, 7 Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

Background

In May 2000, shortly after his separation from service, the 
veteran filed an application for VA compensation benefits, 
seeking service connection for several disabilities, 
including a low back disability.

In connection with his claim, the veteran was afforded a VA 
medical examination in July 2000, at which he reported 
stiffness in the low back with pain on bending.  He reported 
flare-ups of symptoms on a weekly basis, precipitated by 
bending and lifting and reduced by rest and over the counter 
medication.  The veteran reported that he had been a truck 
driver, but was unable to continue in his occupation.  He 
also reported that his spouse helped him with activities that 
required bending, such as tying his shoes.  The veteran, 
however, indicated that he had received no medical treatment 
for his back disability.  Examination showed flexion limited 
to 30 degrees with pain at 30 degrees.  Extension was limited 
to 10 degrees, with pain at 5 degrees.  Lateral motion was to 
15 degrees, with pain at 10 degrees.  Right rotation was to 
25 degrees with pain at 25 degrees.  Left rotation was to 20 
degrees with pain at 15 degrees.  The examiner indicated that 
range of motion was limited by pain, but not fatigue, 
weakness, or lack of endurance.  Neurological examination 
showed decreased sensitivity to touch over the left lateral 
ankle, but was otherwise normal.  X-ray studies showed bony 
sclerotic changes.  Posture and gait were normal.  The 
diagnosis was low back sprain with bony sclerosis.  

In an August 2000 rating decision, the RO granted service 
connection for low back sprain with bony sclerosis and 
assigned an initial 40 percent rating, effective May 17, 
2000, pursuant to Diagnostic Code 5292.  

In September 2003, the veteran requested an increased rating 
for his service-connected low back disability.  

Later that month, he was afforded a VA medical examination at 
which he complained of increasing back pain radiating to the 
lower extremities.  He indicated that he took pain medication 
as needed.  The veteran reported flare-ups of symptoms, 
during which time it was hard to walk, bend over, or sit for 
extended periods of time.  He denied incapacitation or time 
lost from his work as a correctional officer.  Examination 
showed no complaints of radiating pain on movement.  Muscle 
spasm and tenderness were present.  Range of motion testing 
showed full flexion to 95 degrees, with pain at 70 degrees.  
There was full extension to 35 degrees with pain at 20 
degrees.  Lateral flexion was normal to 40 degrees with pain 
at 35 degrees.  Rotation was also normal to 35 degrees, with 
pain at 30 degrees.  The examiner indicated that range of 
motion was limited by pain and lack of endurance, but not 
limited by fatigue, weakness, or incoordination.  There was 
no ankylosis, but there were signs of intervertebral disc 
syndrome.  Neurological examination was normal, including 
normal sensory and motor function.  X-ray studies showed 
minimal diffuse lumbar spondylosis, with no disc space 
narrowing.  The diagnosis was minimal lumbar spondylosis with 
chronic low back sprain.  

Based on this evidence, in a March 2004 rating decision, the 
RO proposed to reduce the rating for the veteran's low back 
disability from 40 to 20 percent.  In a March 2004 letter, he 
was notified of the proposed reduction and offered the 
opportunity to attend a hearing and submit evidence to show 
that the reduction should not be made.  The veteran submitted 
no evidence, nor did not request a hearing.

In a May 2004 rating decision, therefore, the RO effectuated 
the proposed reduction, and assigned a 20 percent rating for 
the veteran's low back disability, effective August 1, 2004, 
pursuant to Diagnostic Code 5292.  In its rating decision, 
the RO considered both the old and amended criteria for 
rating diseases and injuries of the spine.  

The veteran appealed the RO's decision, claiming that his low 
back disability was more severe than indicated by the 20 
percent rating.  He also requested a new VA medical 
examination.

The veteran was afforded a VA medical examination in 
September 2005.  He complained of a constant backache, 
occasionally radiating to the legs.  He rated his pain during 
flare-ups as a 7 on a pain scale of 1 to 10 and indicated 
that such pain was precipitated by physical activity and 
alleviated by rest.  He denied incapacitation and indicated 
that with pain, he could function with pain medication.  The 
veteran reported that he lost at least 2 days monthly from 
work.  Examination showed a normal posture and gait.  The 
examiner indicated that there were no findings of radiation 
of pain on movement, muscle spasm, tenderness, or abnormal 
straight leg raising.  There was no ankylosis.  Range of 
motion was limited with flexion from zero to 75 degrees, 
extension from zero to 10 degrees, right and left lateral 
flexion from zero to 20 degrees, right rotation to 10 degrees 
and left rotation to 15 degrees.  There was no intervertebral 
disc syndrome.  Neurologic examination was normal.  X-ray 
studies showed minimal levoscoliosis, with small osteophytes 
but no associated disc space narrowing or facet disease.  The 
examiner indicated that, based on objective findings, the 
veteran's function was additionally limited after repetitive 
use or during flare-ups, but not by pain, fatigue, weakness, 
lack or endurance, or incoordination.  The examiner indicated 
that he was unable to state the loss of function in degrees 
without resorting to speculation.  The diagnosis was lumbar 
arthritis with scoliosis.  

Analysis

This matter arises from the veteran's appeal of a decision to 
reduce the disability rating for his service-connected low 
back disability from 40 percent to 20 percent disabling.  A 
claim stemming from a rating reduction action is a claim as 
to whether the reduction was proper, not whether the veteran 
is entitled to an increased rating.  See Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 279-80 (1992).

Regulations provide that where action by the rating agency 
would result in the reduction or discontinuance of 
compensation payments, a rating initially proposing the 
reduction or discontinuance be prepared setting out all 
material facts and reasons for the proposed action.  The 
beneficiary of the compensation payments be notified at his 
or her latest address of record of the contemplated action, 
furnished detailed reasons therefor, and be given 60 days 
from the date of the notice for the presentation of 
additional evidence to show that the compensation payments 
should be continued at their present level.  38 C.F.R. § 
3.105(e).

Furthermore, the veteran must be informed that he or she may 
request a predetermination hearing provided that the request 
is received by VA within 30 days from the date of the notice 
of the proposed rating  reduction.  If a timely request for a 
predetermination hearing is received, VA will notify the 
beneficiary in writing of the time and place of the hearing 
at least 10 days in advance of the scheduled hearing date; 
that the hearing will be conducted by VA personnel who did 
not participate in the proposed adverse action and who will 
bear the decision-making responsibility; and that if a 
predetermination hearing is timely requested, benefit 
payments shall be continued at the previously established 
level pending a final determination concerning the proposed 
action.  38 C.F.R. § 3.105(i).  

Unless otherwise provided, final rating action will be taken 
and the award will be reduced or discontinued effective the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e).

In this case, the Board finds that the RO complied with the 
procedural requirements of section 3.105.  The veteran was 
given the required notice of the proposed reduction, and the 
notice was sent to his last current address of record.  The 
veteran was given the required notice of his right to a 
predetermination hearing, and he did not request such a 
hearing.  Moreover, the rating reduction was not made 
effective before the last day of the month in which a 60-day 
period from the date of notice to him.  In addition, the 
Board finds that the veteran was notified in the rating 
decisions proposing and effectuating the reduction, as well 
as in the SOC and SSOC, of the laws and regulations which 
pertained to the reduction including the appropriate rating 
criteria under which the degree of disability of his low back 
disorder was evaluated.  

The Board has considered the criteria governing rating 
reductions for service connected disabilities found at 38 
C.F.R. § 3.344.  This regulation, however, applies to ratings 
that have continued for long periods of time at the same 
level (five years or more).  Brown v. Brown, 5 Vet. App. 413 
(1993).  In the present case, the record shows that in an 
August 2000 rating decision, the RO granted service 
connection for a low back disability and assigned an initial 
40 percent rating, effective May 17, 2000.  In the May 2004 
rating decision on appeal, the RO reduced his disability 
rating to 20 percent, effective August 1, 2004.  Therefore, 
the 40 percent rating was in effect less than 5 years, and 
the provisions of 38 C.F.R. § 3.344 pertaining to 
stabilization of disability evaluations do not apply; 
reexamination disclosing improvement will warrant a rating 
reduction.  38 C.F.R. § 3.344(c).  

Nevertheless, there are several general VA regulations that 
apply to all rating reductions regardless of whether the 
rating has been in effect for five years or more.  Brown, 5 
Vet. App. at 420-421.

Specifically, 38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history.  Furthermore, 38 C.F.R. 
§ 4.13 provides that the rating agency should assure itself 
that there has been an actual change in the condition, for 
better or worse, and not merely a difference in the 
thoroughness of the examination or in use of descriptive 
terms.  Additionally, in any rating reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under ordinary conditions 
of life and work.  Brown, 5 Vet. App. at 420-21; see 38 
C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating 
reduction was proper must be resolved in the veteran's favor 
unless the Board concludes that a preponderance of evidence 
weighs against the claim.  Brown, 5 Vet. App. at 421.

For the reasons set forth below, the Board concludes that the 
record reflects actual improvement in the veteran's low back 
disability as well as improvement in his ability to function 
under the  ordinary conditions of life and work.  As set 
forth in more detail below, examinations in September 2003 
and again in September 2005 both showed that range of motion 
of his lumbar spine has improved since the July 2000 
examination upon which the 40 percent rating was based.  In 
addition, while the veteran reported that he was unable to 
work in his job as a truck driver at the time of the July 
2000 VA medical examination, according to the September 2003 
and September 2005 VA medical examination reports, the 
veteran is now employed, apparently as a correctional 
officer, although he reported that he lost  2 days of work 
monthly.  

More specifically, the Board notes that disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  
The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7.  
Consideration of the medical history of the severity of a 
disability is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. §§ 
4.1, 4.2, Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (noting that, 
where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R.  
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the criteria for evaluating spine 
disabilities was revised during the pendency of this appeal.  
When a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board must determine whether the intervening 
change is more favorable to the veteran, and, if the 
amendment is more favorable, apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  In addition, the Board must apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000).

Prior to September 26, 2003, the RO evaluated the veteran's 
low back disorder pursuant to the criteria found at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.

Diagnostic Code 5292 provided for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine was slight, a 10 
percent rating was warranted.  When the limitation of motion 
was moderate, a 20 percent rating was warranted.  When the 
limitation of motion was severe, a rating of 40 percent was 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective prior to September 26, 2003).

In addition, Diagnostic Code 5295 provided for the evaluation 
of lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent was provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent 
was provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent 
was provided.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(effective prior to September 26, 2003).

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right  
lateral flexion are zero to 30 degrees, and left and right  
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of  
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5), as 
added by 68 Fed. Reg. 51,454 (Aug.  27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

As set forth above, the medical evidence reflects that the 
veteran's service-connected low back disorder is currently 
manifested by pain and resulting functional impairment, to 
include limitation of motion.  However, this impairment is no 
longer of such severity as to constitute severe limitation of 
motion or severe lumbosacral strain, to warrant a rating in 
excess of 20 percent rating under Diagnostic Codes 5292 or 
5295, as in effect prior to September 26, 2003).  Nor does 
the evidence show that the veteran's low back disability is 
currently manifested by forward flexion of the thoracolumbar 
spine limited to 30 degrees or less or ankylosis, as to 
warrant a rating in excess of 20 percent under the General 
Rating Formula for Diseases and Injuries of the Spine, 
effective September 26, 2003.

As noted, both the September 2003 and September 2005 VA 
medical examinations showed improvement in the range of 
motion of the veteran's back.  The September 2003 VA medical 
examination showed forward flexion to 95 degrees, extension 
to 35 degrees, lateral flexion to 40 degrees bilaterally, and 
lateral rotation to 35 degrees bilaterally.  The September 
2005 VA medical examination showed forward flexion to 75 
degrees, extension to 10 degrees, lateral flexion to 20 
degrees bilaterally, right lateral rotation to 10 degrees and 
left lateral rotation to 15 degrees.  The Board finds that 
these measurements do not constitute severe limitation of 
motion, nor did either of the VA medical examiners 
characterize the loss of motion as severe.  Even when 
considering the veteran's complaints of pain and flare-ups, 
given the objective findings on examination such as normal 
motor strength, the Board finds that the criteria for a 
rating in excess of 20 percent have not been met under 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003); see also 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2003).

With respect to Diagnostic Code 5295, the competent medical 
evidence does not reflect that the veteran's service-
connected low back disorder is manifested by severe 
lumbosacral strain.  Neither examiner characterized the 
veteran's low back disability as severe.  In fact, the 
September 2003 examiner characterized the veteran's low back 
disability as minimal diffuse lumbar spondylosis with chronic 
low back sprain.  Further, neither examination identified 
listing of the spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending, or 
abnormal mobility on forced motion.  While the September 2005 
VA medical examination revealed limitation of lateral flexion 
and arthritis, neither examination showed narrowing or 
irregularity of the joint space.  Rather, X-ray studies 
indicated that there was no disc space narrowing, 
subluxation, or facet disease.  Consequently, the  veteran is 
not entitled to a rating in excess of 20 percent under 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

With respect to the amended rating criteria, the Board notes 
that examination has indicated that no ankylosis is present.  
In addition, as described above, forward flexion of the 
thoracolumbar spine is not 30 degrees or less.  Rather, at 
the September 2003 VA medical examination, flexion was normal 
to 95 degrees.  At the September 2005 VA  medical 
examination, flexion was to 75 degrees.  Thus, a rating in 
excess of 20 percent is not warranted under the amended 
rating criteria.  

The Board further notes that the veteran's service-connected 
low back disorder cannot be evaluated on the basis of 
intervertebral disc syndrome.  The record does not reflect 
that service connection is in effect for such disability.  In 
addition, although the veteran complains of radiating pain 
and the September 2003 VA examiner noted signs of 
intervertebral disc syndrome, neurological examination at 
that time was within normal limits.  In addition, at the most 
recent VA medical examination in September 2005, the examiner 
affirmatively concluded that intervertebral disc syndrome was 
not present.  In the absence of a diagnosis of intervertebral 
disc syndrome or of any indication that service connection is 
in effect for that disability, the Board finds that 
application of the criteria pertaining to intervertebral disc 
syndrome is not warranted.  

For the reasons stated above, the Board finds that the RO 
followed the proper legal procedures for reducing the 
veteran's service-connected low back disorder from 40 to 20 
percent, effective August 1, 2004, and that this reduction is 
supported by the competent medical evidence.  As the 
preponderance of the evidence is against the claim for 
restoration of a 40 percent rating for the veteran's low back 
disability, the benefit-of-the-doubt doctrine is 
inapplicable, and the appeal is denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



ORDER

Inasmuch as the reduction of the rating assigned for the 
veteran's service-connected low back disorder from 40 to 20 
percent was proper, the benefit sought on appeal must be 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


